Citation Nr: 0109876	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  98-19 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome, right knee, currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, claimed as secondary to the service connected 
right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to July 
1994.  This appeal arises from a January 1998 rating decision 
of the Department of Veterans Affairs (VA), Nashville, 
Tennessee, regional office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The most recent VA examination of the veteran's knees was 
conducted in January 1998.  The examiner indicated that the 
veteran should be "directed to an orthopedist for 
evaluation" if an opinion was required regarding aggravation 
of the left knee by the right.  No orthopedic examination was 
scheduled.  Particularly in light of the VCAA requirements, 
the Board is of the opinion that a current examination should 
be conducted in order that VA may properly resolve the 
veteran's claims, including whether new and material evidence 
is present to reopen the previously denied claim for service 
connection for a left knee disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
This should specifically include obtaining 
all VA and private medical records of the 
veteran that are not currently in the 
claims folder.

2.  The RO should schedule the veteran 
for a VA examination by an orthopedist to 
determine the etiology of any current 
left knee pathology and the current 
severity of his service connected right 
knee disorder.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should contain detailed accounts 
of all manifestations of joint pathology 
found to be present.  All necessary tests 
should be conducted.  Range of knee 
motion must be measured.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
pain on function and movement of the 
right knee.  The examiner should provide 
an opinion as to whether any left knee 
pathology is proximately due to, the 
result of, or aggravated by the service 
connected right knee disability.  The 
examination report should include 
complete rationale for the conclusions 
reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the development 
ordered is completed.  The RO should then 
readjudicate the veteran's claims.  If 
either benefit sought remains denied, the 
appellant and his representative should 
be provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


